UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedSeptember 30, 2011 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File number: 333-166321 CAMPBELL GLOBAL TREND FUND, L.P. (Exact name of Registrant as specified in charter) Delaware 27-1412568 (State of Organization) (IRS Employer Identification Number 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive data File required to be submitted and posted pursuant to Rule405 of regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements Condensed Schedules of Investments as ofSeptember 30, 2011 and December 31, 2010 (Unaudited) 3-4 Statements of Financial Condition as of September 30, 2011 and December 31, 2010 (Unaudited) 5 Statements of Operations for theThree Months and Nine Months Ended September 30, 2011 andthe Three Months Ended September 30, 2010 and the Period April 6, 2010 (inception) throughSeptember 30, 2010 (Unaudited) 6 Statements of Cash Flows for theNine Months Ended September 30, 2011 and the Period April 6, 2010 (inception) through September 30, 2010(Unaudited) 7 Statements of Changes in Partners’ Capital (Net Asset Value) for theNine Months Ended September 30, 2011 and the Period April 6, 2010 (inception) through September 30, 2010 (Unaudited) 8-10 Financial Highlights for the Three Months and Nine Months Ended September 30, 2011 and the Three Months Ended September 30, 2010 andthe Period April 6, 2010 (inception) throughSeptember 30, 2010(Unaudited) 11-14 Notes to Financial Statements (Unaudited) 15-21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-28 Item 3. Quantitative and Qualitative Disclosure About Market Risk 29-33 Item 4. Controls and Procedures 33 PART II — OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. (Removed and Reserved) 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURES 35 CAMPBELL GLOBAL TREND FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2011 (Unaudited) LONG FUTURES CONTRACTS Description Values ($) % of Net Asset Value Agriculture (0.20)% Energy (0.47)% Metals (2.04)% Stock indices (0.26)% Short-term interest rates (0.30)% Long-term interest rates (0.14)% Total long futures contracts (3.41)% SHORT FUTURES CONTRACTS Description Values ($) % of Net Asset Value Agriculture 0.36% Energy 0.32% Metals 2.47% Stock indices (0.01)% Total short futures contracts 3.14% Total futures contracts (0.27)% FORWARD CURRENCY CONTRACTS Description Values ($) % of Net Asset Value Various long forward currency contracts (11.56)% Various short forward currency contracts 7.21% Total forward currency contracts (4.35)% See Accompanying Notes to Financial Statements. 3 CAMPBELL GLOBAL TREND FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2010 (Unaudited) LONG FUTURES CONTRACTS Description Values ($) % of Net Asset Value Agriculture 0.53% Energy 0.22% Metals 0.77% Stock indices 0.10% Short-term interest rates 0.13% Long-term interest rates 0.01% Total long futures contracts 1.76% SHORT FUTURES CONTRACTS Description Values ($) % of Net Asset Value Agriculture (0.03)% Energy (0.15)% Metals (0.03)% Stock indices 0.02% Short-term interest rates 0.00% Long-term interest rates (0.15)% Total short futures contracts (0.34)% Total futures contracts 1.42% FORWARD CURRENCY CONTRACTS Description Values ($) % of Net Asset Value Various long forward currency contracts 3.34% Various short forward currency contracts (1.56)% Total forward currency contracts 1.78% See Accompanying Notes to Financial Statements. 4 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENTS OF FINANCIAL CONDITION September 30, 2011 and December 31, 2010 (Unaudited) September 30, 2011 December 31, 2010 ASSETS Equity in broker trading accounts Cash Restricted cash Net unrealized gain (loss) on open futures contracts Total equity in broker trading accounts Cash and cash equivalents Restricted cash deposits with forwards broker 0 Net unrealized gain (loss) on open forwardcurrency contracts Interest receivable Prepaid expenses 0 Other assets Total assets LIABILITIES Accounts payable Advisory fee General partner fee Broker-dealer custodial fee Sales fee 0 Accrued commissions and other trading feeson open contracts Performance fee payable Offering costs payable Total liabilities PARTNERS' CAPITAL (Net Asset Value) Class A Units - Redeemable General Partner - 7,500.072 units outstanding at September 30, 2011 and December 31, 2010 Limited Partners - 238.641 and 13.975 units outstanding at September 30, 2011 and December 31, 2010 Class B Units - Redeemable Limited Partners - 102.465 and 0.000 units outstanding at September 30, 2011 and December 31, 2010 0 Class C Units - Redeemable General Partner - 7,500.072 units outstanding at September 30, 2011 and December 31, 2010 Limited Partners - 119.760 and 23.212 units outstanding at September 30, 2011 and December 31, 2010 Class D Units - Redeemable Limited Partners - 417.623 and 0.000 units outstanding at September 30, 2011 and December 31, 2010 0 Total partners' capital (Net Asset Value) Total liabilities and partners' capital (Net Asset Value) See Accompanying Notes to Financial Statements. 5 CAMPBELL GLOBAL TREND FUND, L.P.
